Citation Nr: 1215485	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  04-43 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for pancreatitis, to include being due to or caused by service-connected Hepatitis C. 

2.  Entitlement to service connection for hypertension, to include being due to or caused by service-connected diabetes mellitus


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, Oklahoma.  In November 2008, and again in January 2011, the Board remanded the claims for additional development. 

The  issues of entitlement to service connection for ischemic heart disease due to exposure to Agent Orange and entitlement to a total disability rating based on unemployability due to service connected disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran is currently diagnosed as having pancreatitis and hypertension. 

2.  The Veteran is service connected for Hepatitis C and for diabetes mellitus.  

4.  Hypertension was not shown in service or until many years thereafter.  There is no credible evidence linking hypertension to service or to a service-connected disability. 

5.  Pancreatitis was not shown in service or for many years thereafter.  There is no credible evidence linking pancreatitis to service or to a service-connected disability. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension to include as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for service connection for pancreatitis to include as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2003and April 2009 that fully addressed all notice elements.  The May 2003 letter was sent prior to the initial RO decision in this matter.  That letter informed him of what evidence was required to substantiate the claim regarding pancreatitis and of his and VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to the hypertension issue, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter in April 2009 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the service connection claim was readjudicated, and a supplemental statement of the case was issued thereafter.  Consequently, the Board finds that the duty to notify has been satisfied.    

With respect to the Dingess requirements, in April 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records.  Next, specific medical opinions pertinent to the issues on appeal were obtained.  The report of the examinations, and the other evidence in the file, contains the findings needed to make critical determinations.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  Furthermore, in obtaining this medical opinion concerning these critical issues of current disability and nexus, there was compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  


Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 495-97; Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including hypertension, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury can be service connected.  See 38 C.F.R. § 3.310 (2011).  The United States Court of Appeals for Veterans Claims (Court) clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a Veteran must demonstrate that a current disability is the result of a service-connected disability.  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  See Black v. Brown, 10 Vet. App. 279 1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

The Veteran has been diagnosed with hypertension (See, VA examination of March 2010) and with pancreatitis (See, VA examination of March 2010).  Additionally he is service connected for Hepatitis C and diabetes mellitus.  Thus in order for his claims to prevail on a secondary basis, there must be credible medical evidence associating the disorders with the service-connected disabilities.  

A review of the record reveals that there is no medical opinion that associates the Veteran's disorders to his service connected disabilities.  In fact, in March 2010, a VA examiner opined that the Veteran's hypertension was not incurred or aggravated in service and it preceded his diabetes by many years.  In an August 2010 addendum,  the March 2010 examiner stated that the claims file was reviewed and that pancreatitis and hypertension are less likely as not caused by or the result of in-service disease or injury.  As rationale, the examiner stated that neither were seen in service and no treatment within the first year after service or until many years after service as per the record.  He stated that pancreatitis is less likely as not related to Hepatitis C, based on the examiner's clinical experience and no known correlation.  As to hypertension, it was less likely as not related to diabetes mellitus and the rationale was the examiner's experience and that the hypertension predated diabetes by many years.  

The Veteran was examined in March 2011.  The claims file was reviewed.  It was noted that hypertension began 30 years prior.  The Veteran's history was documented.  Blood pressure was 175/99, 169/95 and 162/93.  Hypertension was diagnosed and pancreatitis, resolved was diagnosed.  The examiner opined that the pancreatitis and hypertension are less likely as not caused by or the result of service disease or injury.  The rationale was the examiner's experience and that neither existed in service and no evidence of treatment for many years thereafter.  The examiner also stated that hypertension was not caused by or the result of or was permanently aggravated by the diabetes mellitus.  The rationale was the examiner's experience and that the hypertension predated the diabetes by many years and there has no significant renal impairment lending to worsening of hypertension from a diabetic etiology.  The examiner also stated that pancreatitis is not caused by or a result of or was permanently aggravated by Hepatitis C.  The rationale was clinical experience, no known medical correlation, and that the Hepatitis C viral load is almost nonexistent.  

To the extent that the Veteran has claimed that his current hypertension and pancreatitis are secondary to a service-connected disability the claim has no merit. He has specifically claimed that the disorders are due to his diagnosed diabetes mellitus and his diagnosed Hepatitis C.  Service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 3 8 C.F.R. § 3.310(a) and as revised by 71 Fed. Reg. 52744 -52747 (final rule revising § 3.310 to conform to the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).  

The VA opinions offered are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence.  See Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  Those opinions have probative value.  They offer rationale for the findings and include review of the Veteran's records.  The examiners reviewed the medical file.  These opinions are of high probative value and stand uncontradicted in the record. 

Therefore, when reviewing the evidence in its totality, the Board finds that the evidence does not support a finding that either hypertension or pancreatitis is related to the service connected diabetes or Hepatitis C, respectively.   

The Board has considered the Veteran's lay statements relating his hypertension and his pancreatitis to his service connected disabilities.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court addressed lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Court in Buchanan went on to note that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  And, here, the Veteran is only competent to testify to his symptoms as he lacks the expertise needed to render a medical diagnosis or medical nexus opinion ascribing these symptoms to a particular condition.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  

The credible evidence of record fails to establish the in-service incurrence of either disorder.  In this case, the service medical records are unavailable.  Board's obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) (West 2002) is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This does not establish a heightened benefit of the doubt.  What exists is a heightened duty to consider the applicability of the benefit of the doubt, to assist the Veteran in developing the claim, and to explain the decision when the Veteran's medical records have been destroyed.  See id.  Rather than lowering the legal standard for proving a claim for service connection, this case law increases the obligation to evaluate and discuss in the decision all of the evidence that may be favorable to the Veteran.  

As to hypertension, the record shows treatment beginning in the 1980's-1990's and as to pancreatitis, treatment is first show in the 1990's.  The lapse of decades between the Veteran's separation from service and the first clinical evidence of his disorders is probative evidence against the claim of service connection.  Maxson v. Gober, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356   (1991) (affirming denial of claim where a Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  Further VA examiners have opined that neither disorder was incurred in or aggravated in service.  The findings are supported by rationale and stand uncontradicted in the record,  

Additionally the Veteran has not asserted that he first experienced any pertinent symptoms in service.  Nor has he contended any continuity of symptoms since service.  No medical professional has associated the diagnosed disorders with service.  There is simply no credible evidence that establishes a causal or etiological link between the Veteran's current conditions and his military service.  

In sum, entitlement to service connection benefits requires an injury or a disease that was incurred in service and resulted in a current chronic or persistent disability. Although current diagnoses have been rendered, the competent and credible evidence of record does not establish that these conditions are a result of or otherwise related to the Veteran's military service.  Thus, service connection for hypertension and pancreatitis on a direct basis must be denied. 

The Board has duly considered the applicability of the benefit of the doubt doctrine. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 


ORDER

Service connection for pancreatitis, to include being due to or caused by service-connected Hepatitis C is denied. 

Service connection for hypertension, to include being due to or caused by service-connected diabetes mellitus is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


